 1

 2                                 UNITED STATES DISTRICT COURT
 3                                          DISTRICT OF NEVADA
 4                                                    ***
 5    Ronald J. Allison,                                     Case No. 2:21-cv-01228-JCM-BNW
 6                             Plaintiff,
                                                             Order
 7          v.
 8    Ceasars Owned, et al.,
 9                             Defendants.
10

11
            Plaintiff submitted initiating documents to this Court on June 29, 2021. ECF No. 1.
12
     Plaintiff did not pay the filing fee for this case or file an application to proceed in forma pauperis.
13
            If Plaintiff is unable to pay the filing fee in this case, Plaintiff must complete an
14
     application to proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and Local Special Rule
15
     (“LSR”) 1-1. If Plaintiff can pay the filing fee, he must do so.
16
            Plaintiff also did not submit a complaint to the Court. If Plaintiff wishes to pursue this
17
     case, he must file a complaint. To help Plaintiff file a properly formatted complaint, the Court
18
     now advises Plaintiff of the following requirements under the Federal Rules of Civil Procedure.
19
     Plaintiff is advised that failing to comply with these rules when drafting and filing his complaint
20
     may result in this action being dismissed.
21
            First, Plaintiff’s complaint must be short and plain. Pursuant to Federal Rule of Civil
22
     Procedure 8, Plaintiff’s complaint must contain “a short and plain statement of the claim showing
23
     that [Plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Each allegation must be simple,
24
     concise, and direct.” Fed. R. Civ. P. 8(d)(1). “A party must state its claims or defenses in
25
     numbered paragraphs, each limited as far as practicable to a single set of circumstances.” Fed. R.
26
     Civ. P. 10(b). “[E]ach claim founded on a separate transaction or occurrence . . . must be stated in
27
     a separate count.” Id.
28
 1          Second, Plaintiff may not raise multiple unrelated claims in a single lawsuit. Plaintiff is

 2   advised that the Federal Rules of Civil Procedure do not permit a litigant to raise unrelated claims

 3   involving different defendants in a single action. A basic lawsuit is a single claim against a single

 4   defendant. Federal Rule of Civil Procedure 18(a) allows a plaintiff to add multiple claims to the

 5   lawsuit when those claims are against the same defendant. Federal Rule of Civil Procedure 20(a)

 6   allows a plaintiff to add multiple parties to a lawsuit where the right to relief arises out of the

 7   “same transaction, occurrence, or series of transactions or occurrences.” Fed. R. Civ. P.

 8   20(a)(2)(A). “However, unrelated claims that involve different defendants must be brought in

 9   separate lawsuits.” Bryant v. Romero, No. 1:12-CV-02074-DLB PC, 2013 WL 5923108, at *2

10   (E.D. Cal. Nov. 1, 2013) (citing George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)). This rule is

11   intended to avoid confusion that arises out of bloated lawsuits.

12          IT IS THEREFORE ORDERED that the Clerk of the Court must send Plaintiff the

13   approved form application to proceed in forma pauperis, as well as the document titled

14   “Information and Instructions for Filing an In Forma Pauperis Application.”

15          IT IS FURTHER ORDERED that by July 22, 2021, Plaintiff must either: (1) file a

16   complete application to proceed in forma pauperis in compliance with 28 U.S.C. § 1915(a)(1) and

17   LRS 1-1; or (2) pay the full $402 fee for a civil action, which includes the $350 filing fee and the

18   $52 administrative fee. Plaintiff is advised that failure to comply with this order will result in a

19   recommendation that this case be dismissed.

20          IT IS FURTHER ORDERED that by July 22, 2021, Plaintiff must file a complaint.

21   Plaintiff is advised that failure to comply with this order will result in a recommendation that this

22   case be dismissed.

23          DATED: July 2, 2021.

24

25
                                                            BRENDA WEKSLER
26                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                   Page 2 of 2
